Exhibit 99.1 ABN 82 Level 18 101 Collins Street, Melbourne Victoria 3000 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 http://www.tbgbio.com/public/ Issue of Unlisted Options under Employee Share Option Plan Melbourne , Australia, 12 May 6 . TBG Diagnostics Limited (formerly Progen Pharmaceuticals Ltd) (ASX: TDL, OTC: PGLA) (“the Company”) today executed an issue of unlisted options to key management personnel of the Company’s subsidiary companies, TBG Biotechnology Corporation (“TBG Taiwan”), TBG Biotechnology (Xiamen) Inc. (“TBG Xiamen”), and Texas BioGene Inc. (“Texas BioGene”). The issue of 4,950,000 unlisted options was made under the Company’s Employee Share Option Plan. The issue has been made in order to incentivise, empower, and motivate key management personnel at TBG Taiwan, TBG Xiamen, and Texas BioGene, and to align their performance and objectives with that of the Company and the Board. For further information, please refer to the attached Appendix 3B. ENDS For more information : Blair Lucas Company Secretary +61 7 3273 9133 +61 This release contains forward-looking statements that are based on current management expectations. These statements may differ materially from actual future events or results due to certain risks and uncertainties, including without limitation, risks associated with drug development and manufacture, risks inherent in the extensive regulatory approval process mandated by, amongst others, the United States Food and Drug Administration and the Australian Therapeutic Goods Administration, delays in obtaining the necessary approvals for clinical testing, patient recruitment, delays in the conduct of clinical trials, market acceptance of PI-88, PG545, and other drugs, future capital needs, general economic conditions, and other risks and uncertainties detailed from time to time in the Company’s filings with the Australian Securities Exchange and the United States Securities and Exchange Commission. Moreover, there can be no assurance that others will not independently develop similar products or processes or design around patents owned or licensed by the Company, or that patents owned or licensed by the Company will provide meaningful protection or competitive advantages. Rule 2.7, 3.10.3, 3.10.4, 3.10.5 Appendix 3B New issue announcement, application for quotation of additional securities and agreement Information or documents not available now must be given to ASX as soon as available. Information and documents given to ASX become ASX’s property and may be made public. Introduced 01/07/96 Origin: Appendix 5 Amended 01/07/98, 01/09/99, 01/07/00, 30/09/01, 11/03/02, 01/01/03, 24/10/05, 01/08/12, 04/03/13 Name of entity TBG DIAGNOSTICS LIMITED ABN 82 We (the entity) give ASX the following information. Part 1 - All issues You must complete the relevant sections (attach sheets if there is not enough space). 1 +
